BRAINTECH, INC

STOCK OPTION AGREEMENT

THIS STOCK OPTION dated the 10th day of February 2005,

BETWEEN:

BRAINTECH, INC.,
102 - 930 West 1st Street
North Vancouver, B.C.
V7P 3N4

(the "Optionor")

AND:

________________________
________________________
________________________
________________________

(the "Optionee")

WHEREAS:

A. The Optionee is a director, officer, employee or consultant of the Optionor,
or of its wholly owned Canadian subsidiary, Braintech Canada, Inc., and the
parties have agreed to enter into this Stock Option Agreement on the terms and
conditions hereinafter set forth to provide incentive to the Optionee in acting
in such capacity.

 

IN CONSIDERATION of the mutual promises contained herein, the Optionor and the
Optionee agree as follows:

ARTICLE I
GRANT OF OPTION

Optionor hereby grants to Optionee an option (the "Option") to purchase up to
______________ shares (the "Shares") of the common stock of Optionor, at a
purchase price of US $0.66 per share (the "Exercise Price") subject to the terms
and conditions herein contained. The Optionee may exercise this Option to
purchase the Shares as of February 10, 2005.

ARTICLE II
OPTION PERIOD

Optionee's right to purchase the Shares, and the Optionor's obligation to sell
the Shares pursuant to this Option, shall commence on the date hereof and shall
terminate at the close of business on February 9, 2010 (i.e. a term of five (5)
years).

ARTICLE III
CONSIDERATION FOR OPTION

This Option is granted in consideration of the payment by Optionee to Optionor
of One Dollar ($1.00), receipt of which payment is hereby acknowledged by
Optionor, and for other good and valuable consideration.

ARTICLE IV
EXERCISE OF OPTION

Optionee may exercise this Option by delivering to Optionor written notice
stating the number of the Shares with respect to which the Option is being
exercised, together with a bank draft or a certified check in the amount of the
Exercise Price applicable to such Shares and such documentation as may be
required in accordance with Article VII hereof.

ARTICLE V
AUTOMATIC TERMINATION

\This Option shall expire and terminate at the close of business on February 9,
2010, without notice.

ARTICLE VI
ASSIGNMENT OF OPTION

This Option is non-assignable.

ARTICLE VII
COMPLIANCE WITH SECURITIES LAW

Shares shall not be issued pursuant to the exercise of this Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any Stock Exchange.

As a condition to the exercise of this Option, the Optionor may require the
Optionee to represent and warrant at the time of any such exercise that the
Shares purchased are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Optionor, such a representation is required by law.

Further, the Optionor shall have no liability whatsoever (including, but not
restricted to, alternate compensation) to the Optionee if a change in the
Exercise Price or a change in the terms and provisions hereof and/or the Stock
Option Plan referenced in Article XII hereof is required pursuant to any
applicable laws.

The Optionor and Optionee shall comply with all relevant provisions of all laws
applicable to this Option.

ARTICLE VIII
PRIVILEGES OF STOCK OWNERSHIP

The Optionee shall not be entitled to the privileges of stock ownership as to
any Shares not actually issued and delivered to the Optionee.

ARTICLE IX
DEATH AND TERMINATION

Agreement to Remain in Employ of Company

. Nothing contained in this Option Agreement or the Stock Option Plan referenced
in Article XII shall confer upon the Optionee any right to continue in the
employ of the Optionor or constitute any contract or agreement of employment or
interfere in any way with the right of the Optionor to reduce such person's
compensation from the rate in existence at the time of the granting of the
Option or to terminate such person's employment.



Death of an Employee

. If the Optionee dies while employed by the Optionor, the Optionee's Option
shall, subject to earlier termination pursuant to Article II, expire two years
(2) years after the date of such death, and during such period after such death
such Option may, to the extent that the Optionee may have exercised the Option
immediately prior to his/her death, be exercised by the person or persons to
whom the Optionee's rights under the Option shall pass by will or by the
applicable laws of descent and distribution.



Termination:

Subject to the provisions of Article IV as described above and earlier
termination purusant to Article II, if the Optionee resigns or ceases to be
employed by the Optionor for any reason other than death, such Optionee's Option
shall expire and become null and void thirty (30) days after the Optionee ceases
to be a director, officer, employee or consultant of the Company (or such period
of time greater than 30 days as the Board may determine or the Company may have
agreed to contractually) and, during such period, the Option shall be
exercisable only to the extent the Optionee could have exercised the Option at
the date the Optionee ceased to be a director, officer, employee or consultant
of the Optionor.



ARTICLE X
NOTICES

Any notice, tender or delivery to be given hereunder by any party to the other
may be executed by personal delivery in writing or by registered mail, postage
prepaid, return receipt requested to the address of the other party set forth on
the first page of this agreement. For the Optionor, the notice shall be
addressed to the attention of the Chief Financial Officer. Any notice, tender or
delivery shall be deemed communicated as of delivery or mailing. Either party
may change the address for such party to receive notice by written notice to the
other party in accordance with this Article.

ARTICLE XI
ATTORNEY'S FEES

In the event of any controversy, claim or dispute between the parties hereto
arising out of or relating to this Option, or the breach thereof, the prevailing
party shall be entitled, in addition to such other relief as may be granted, to
a reasonable sum as and for attorney's fees in such litigation which shall be
determined by the court in such litigation or in a separate action brought for
that purpose.

ARTICLE XII
STOCK OPTION PLAN

This Option is issued pursuant to the 2003 Stock Option Plan of Braintech, Inc.
dated April 16, 2003, a copy of which is attached hereto and is subject to the
terms and conditions of such Stock Option Plan. In the event of a discrepancy
between this Stock Option and the Stock Option Plan, the Stock Option Plan shall
prevail.

 

IN WITNESS WHEREOF, the parties confirm their agreement to the terms and
conditions herein contained.

OPTIONOR:

OPTIONEE:

BRAINTECH, INC.

By
Director

___________________________
[NAME]

